         Case 1:20-cv-00910-SKO Document 5 Filed 09/23/20 Page 1 of 2


 1

 2

 3

 4                        UNITED STATES DISTRICT COURT
 5                                EASTERN DISTRICT OF CALIFORNIA
 6
       GIENGKHAM CHAOPRASRIHOMKHAO,                       Case No. 1:20-cv-00910-SKO
 7
                          Plaintiff,                      ORDER LIFTING STAY TO PERMIT
 8                                                        APPROVAL OF MOTION TO
              v.                                          PROCEED IN FORMA PAUPERIS AND
 9                                                        FOR SERVICE UPON DEFENDANT
10     ANDREW M. SAUL,
11     Commissioner of Social Security,

12                    Defendant.
       _____________________________________/
13

14          On June 29, 2020, Plaintiff Giengkham Chaoprasrihomkhao filed this action seeking judicial

15 review of a final decision of the Commissioner of Social Security (“Commissioner”) denying their

16 applications for disability benefits pursuant to the Social Security Act. (Doc. 1.) Plaintiff also filed

17 an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (Doc. 2.)

18          On July 1, 2020, the Court entered an order staying proceedings in this matter pursuant to

19 General Order No. 615 (“G.O. No. 615”). (Doc. 3.) G.O. No. 615, issued April 14, 2020, stays all

20 Social Security actions filed after February 1, 2020, until the Commissioner may begin normal

21 operations at the Office of Appellate Hearings Operations and may resume preparation of a certified

22 copy of the administrative record. See E.D. Cal. G.O. No. 615.

23          Upon reconsideration of G.O. No. 615, the Court has determined that the General Order

24 contemplated: (1) Plaintiff’s payment of the filing fee or adjudication of an application to proceed

25 in forma pauperis; and (2) issuance of a summons and service of the complaint upon the

26 Commissioner, despite staying the proceedings in all other regards.
27          Accordingly, it is hereby ORDERED that the stay in this matter shall be lifted for the limited

28 purpose of: (1) adjudication of Plaintiff’s pending application to proceed in forma pauperis (Doc.
        Case 1:20-cv-00910-SKO Document 5 Filed 09/23/20 Page 2 of 2


 1 2); and (2) issuance of the summons by the Clerk of Court to permit service of the complaint on the

 2 Commissioner. In all other regards, the stay of proceedings in this case shall continue and will be

 3 automatically lifted when the Commissioner files the certified copy of the administrative record.

 4 See E.D. Cal. G.O. 615 ¶¶ 6, 10.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     September 22, 2020                               /s/   Sheila K. Oberto            .
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                    2
